       Case 6:20-cv-00927-ADA Document 11-3 Filed 12/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a                 §
BRAZOS LICENSING AND                         §
DEVELOPMENT,                                 §
                                             §
     Plaintiff                               §    Case No. 6:20-cv-00927-ADA
                                             §
v.                                           §
                                             §
NEC CORPORATION,                             §
                                             §
     Defendant

       ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO EFFECT
                ALTERNATIVE SERVICE ON DEFENDANT

      The Court, having considered Plaintiff’s Motion for Leave to Effect Alternative Service

on Defendant (“Motion”), ECF No. 8, finds that the Motion is DENIED AS MOOT.




                                              1
